DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 9 is objected to because of the following informalities:  
Claim 9, line 2, “a band a solid band” should be –a solid band--.  
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 5, 6, and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hogan et al. (9,701,225).
Hogan et al. discloses a system for protecting a closed tailgate of a pickup truck comprising a pickup truck bed, a tailgate (80) closing an opening to the bed, and .
Claims 1, 3, and 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bellini (10,723,283).
Bellini discloses a system for protecting a tailgate (30a) comprising a pickup truck bed, a tailgate closing an opening of the bed, and a flexible mat (40) for protecting a top edge of a tailgate (30a), as shown in Figures 1-6.  The flexible mat (40) is configured to rest upon the bed while covering the top edge of the tailgate (30a), as shown in Figure 3. The mat (40) is configured to cover the top edge of the tailgate (30a) in the closed because because the mat (40) is long enough and flexible enough to cover the top edge while a portion of the mat (40) rests on the bed.  In reference to claim 3, the flexible mat (40) has a uniform-width neck portion (40a) positioned between opposing wheel wells of the truck and extending rearward from the tailgate, as shown in Figure 6. The mat (40) has a shoulder portion (40b) having a width greater than the uniform width of the .  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 11, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Hogan et al. (9,701,225) in view of Parkes et al. (US 2016/0264038), in further view of DePalma (US 2017/0144614).
Hogan et al. discloses the mat has a length that is four times the height of the tailgate, as shown in Figures 8-11.  In reference to claim 12, truck beds are typically four times the height of the tailgate.  Tailgates are at least 1.5 feet tall with some over 2 feet tall.  Four times 1.5 feet equals 6 feet.  Four times 2 feet equals 8 feet.  Truck beds have various sizes ranging between 4 feet and 8 feet.  The mat can substantially cover the total length of the bed when positioned solely upon the bed.  However, Hogan et al. does not disclose the through holes and the at least one fold-slot.

DePalma teaches providing a fold-slot (17) at a location where the mat is supposed to fold, as shown in Figures 1 and 2 and disclosed in paragraph [0021].  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to:
form through holes in the liner of Hogan et al., as taught by Parkes, to provide locations to secure items to prevent the items from being damaged by moving in the bed while the vehicle is in motion; and,  
provide a fold-slot to the flexible mat of Hogan et al., as taught by DePalma, in horizontal alignment with the tailgate to more easily fold the flexible mat as disclosed.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Hogan et al. (9,701,225) in view of Parkes et al. (US 2016/0264038).
Hogan et al. does not disclose the through holes.
Parkes et al. teaches providing through holes (104) in a bed/tailgate liner (100/200) in order to secure items to the liner, as shown in Figures 4, 5, 12, and 13.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form through holes in the liner of Hogan et .  
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Hogan et al. (9,701,225) in view of Parkes et al. (US 2016/0264038).
Hogan et al. does not disclose the claimed material.
Parkes et al. teaches using rubber to form a bed liner, as disclosed in paragraph [0034].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the bed liner of Hogan et al. from rubber, as taught by Parkes et al., as an obvious material choice that produces sufficient cushioning and durability.  
Allowable Subject Matter
Claims 9 and 13-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY A BLANKENSHIP whose telephone number is (571)272-6656. The examiner can normally be reached 7-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GREGORY A. BLANKENSHIP
Examiner
Art Unit 3612



/GREGORY A BLANKENSHIP/           Primary Examiner, Art Unit 3612                                                                                                                                                                                             	February 10, 2022